Exhibit 10.10

EXECUTION COPY

SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT

This SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of April 26, 2012
(this “Amendment”), is between EMMIS COMMUNICATIONS CORPORATION (the “Issuer”),
an Indiana corporation, and ZELL CREDIT OPPORTUNITIES MASTER FUND, L.P. (the
“Purchaser”), a Delaware limited partnership. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the
Purchase Agreement (as defined below).

WHEREAS, the Issuer and the Purchaser have entered into Note Purchase Agreement,
dated as of November 10, 2011, amended by that certain First Amendment to Note
Purchase Agreement, dated March 20, 2012 (the “Purchase Agreement”);

WHEREAS, the Issuer desires to modify certain terms and conditions of the
Purchase Agreement as specifically set forth in this Amendment; and

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Issuer and the Purchaser hereby agree as follows:

 

1. Amendments to Purchase Agreement. The Purchase Agreement is hereby amended as
follows:

(a) The following new definitions are hereby added to §1.1 of the Purchase
Agreement in appropriate alphabetical order:

“Second Amendment Effective Date. The date on which the Second Amendment to the
Purchase Agreement becomes effective in accordance with its terms.

Sixth Amendment to the OpCo Credit Agreement. That certain Sixth Amendment to
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
April 26, 2012, by and among the Issuer, Emmis OpCo, certain OpCo Lenders and
acknowledged by the OpCo Administrative Agent.

WRKS Asset Sale. The sale of the Purchased Assets (as defined in the Asset
Purchase Agreement) pursuant to the Asset Purchase Agreement, dated as of
April 5, 2012 by and among Emmis Radio, LLC, Emmis Radio License Corporation of
New York and YMF Media LLC, as in effect on the Second Amendment Effective Date
or as may be amended, waived, modified or supplemented, in each case in a form
as may be reasonably acceptable to the Purchaser.

WRKS Contribution. The contribution of the Contributed Property (as defined in
the WRKS Contribution Agreement) related to WRKS-FM, a New York radio station
owned by Emmis Radio License Corporation of New York, to WRKS Financing
Subsidiary on the WRKS Funding Date pursuant to and in accordance with the terms
of the WRKS Contribution Agreement.



--------------------------------------------------------------------------------

WRKS Contribution Agreement. The Contribution Agreement, between the WRKS
Financing Subsidiary and Emmis Radio License Corporation of New York, to be
dated on or before the WRKS Funding Date, providing for a contribution of the
Contributed Property (as defined therein) on the WRKS Funding Date and
substantially in the form of Exhibit A or in such other form as may be
reasonably acceptable to the Purchaser as of the date on which the Purchaser
provides written confirmation thereof.

WRKS Documents. See §10.23.

WRKS Entities. Collectively, WRKS Financing Subsidiary and WRKS License
Subsidiary.

WRKS Financing. The financing by the WRKS Entities (i) in accordance with the
terms and conditions set forth in the WRKS Financing Documents and
(ii) resulting in Net Cash Debt Issuance Proceeds distributed to Emmis OpCo of
at least $78,000,000.

WRKS Financing Documents. Collectively, the definitive financing documentation
executed by the WRKS Entities with the provider(s) of the WRKS Financing,
including without limitation the WRKS Note and the WRKS Participation Agreement,
the WRKS Contribution Agreement, the WRKS License Contribution Agreement, the
WRKS LMA Agreement and the WRKS Management Agreement, in such form as may be
reasonably acceptable to the Purchaser as of the date on which the Purchaser
provided written confirmation thereof.

WRKS Financing Subsidiary. Emmis New York Radio LLC, a Delaware limited
liability company.

WRKS Funding Date. The date of the disbursement of funds under the WRKS
Financing in accordance with the terms of the WRKS Financing Documents.

WRKS License Contribution. The contribution by WRKS Financing Subsidiary of the
license issued by the Federal Communications Commission for authority to own and
operate WRKS-FM on the WRKS Funding Date pursuant to and in accordance with the
terms of the WRKS License Contribution Agreement.

WRKS License Contribution Agreement. The Contribution Agreement, between WRKS
License Subsidiary and WRKS Financing Subsidiary, to be dated on or before the
WRKS Funding Date, providing for a contribution of Contributed Property (as
defined therein) on the WRKS Funding Date and substantially in the form of
Exhibit B or in such other form as may be reasonably acceptable to the Purchaser
as of the date on which the Purchaser provides written confirmation thereof.

WRKS License Subsidiary. Emmis New York Radio License LLC, a Delaware limited
liability company.



--------------------------------------------------------------------------------

WRKS LMA Agreement. The LMA Agreement between Emmis Radio License Corporation of
New York and New York AM Radio, LLC, dated as of April 26, 2012 to be assigned
to the WRKS License Subsidiary on the WRKS Funding Date, substantially in the
form of Exhibit C or in such other form as may be reasonably acceptable to the
Purchaser as of the date on which the Purchaser provides written confirmation
thereof.

WRKS Management Agreement. The Management Agreement to be executed by and among
Emmis OpCo, Emmis Radio License Corporation of New York, the WRKS License
Subsidiary and the WRKS Financing Subsidiary, substantially in the form of
Exhibit D or in such other form as may be reasonably acceptable to the Purchaser
as of the date on which the Purchaser provides written confirmation thereof.

WRKS Note. The Note to be executed by the WRKS Entities in connection with the
WRKS Financing, dated as of the WRKS Funding Date, substantially in the form of
Exhibit E or in such other form as may be reasonably acceptable to the Purchaser
as of the date on which the Purchaser provides written confirmation thereof.

WRKS Participation Agreement. The Participation Agreement to be executed by the
WRKS Entities in connection with the WRKS Financing, substantially in the form
of Exhibit F or in such other form as may be reasonably acceptable to the
Purchaser as of the date on which the Purchaser provides written confirmation
thereof.”

(b) The definition of “Excluded Subsidiary” is hereby amended by the following:

 

  (i) in the first sentence, removing the “ and” at the end of clause (c) and
replacing it with “,”;

 

  (ii) in the first sentence, inserting immediately after the words “the
Purchaser” the words “and (d) solely for the purposes of §§10.1, 10.2.1, 10.11
and 10.17 (in each case from the WRKS Funding Date until the date the WRKS
Financing has been paid in full), the WRKS Entities.”; and

 

  (iii) in the second sentence, inserting immediately after the words “United
States” the words “, other than the WRKS License Subsidiary”.

(c) The proviso in the definition of “Purchase Date” is hereby amended by
deleting the words “three (3)” and substituting in lieu thereof the words “four
(4)”.

(d) The definition of “Permitted §11 Amendment” is hereby amended by the
following:

 

  (i) in clause (a)(i), inserting immediately after the words “shall not have
changed” the words “other than in connection with the Sixth Amendment to the
OpCo Credit Agreement”;

 

  (ii) in clause (a)(iii), inserting immediately after the words “Total Leverage
Ratio” the words “as calculated giving effect to the Sixth Amendment to the OpCo
Credit Agreement”; and

 

  (iii) in clause (b), inserting immediately after the words “Total Leverage
Ratio” the words “and as calculated giving effect to the Sixth Amendment to the
OpCo Credit Agreement”.



--------------------------------------------------------------------------------

(e) The first sentence of clause (m) of §1.2 of the Purchase Agreement is hereby
amended by inserting immediately after the words “Fifth Amendment to the OpCo
Credit Agreement” the words “and the Sixth Amendment to the OpCo Credit
Agreement”.

(f) §2.1 of the Purchase Agreement is hereby amended by deleting the words “four
(4)” and substituting in lieu thereof the words “three (3)”.

(g) §10.2.2 of the Purchase Agreement is hereby amended by adding a new sentence
at the end of the paragraph which shall read as follows:

“With respect to the WRKS Entities only, the terms of this §10.2.2 shall not
apply to the WRKS Financing Documents.”

(h) §10.12 of the Purchase Agreement is hereby amended by adding a new sentence
to the end thereof which shall read as follows:

“Notwithstanding anything to the contrary, nothing in this §10.12 shall be
construed to prohibit any actions of Emmis OpCo or the WRKS Entities pursuant to
the terms of the WRKS Management Agreement.”

(i) §10.17 of the Purchase Agreement is hereby amended by adding a new sentence
at the end of the paragraph which shall read as follows:

“With respect to the WRKS Entities only, the terms of this §10.17 shall not
apply to the WRKS Financing Documents.”

(j) New §§10.19, 10.20 and 10.21 of the Purchase Agreement are hereby added as
follows:

“10.19 [Reserved.]

10.20 [Reserved.]

10.21 [Reserved.]”

(k) A new §10.22 of the Purchase Agreement is hereby added as follows:

“10.22 Conduct of Business of WRKS Entities. (a) The Issuer and Emmis OpCo shall
maintain WRKS Financing Subsidiary at all times as a direct or indirect
wholly-owned subsidiary of Emmis OpCo. Except as approved by the Purchaser in
writing, the Issuer and Emmis OpCo shall cause WRKS Financing Subsidiary not to
engage in any services, activities, trade or business other than to conduct the
business of owning WRKS-FM and activities reasonably related thereto, performing
its obligations and enforcing its rights under each of the WRKS Documents and
holding Capital Stock of WRKS License Subsidiary. The Issuer and Emmis OpCo
shall cause WRKS Financing Subsidiary (i) to maintain WRKS License Subsidiary at
all times as a direct wholly-owned subsidiary of WRKS Financing Subsidiary and
(ii) to have no subsidiary other than WRKS License Subsidiary.



--------------------------------------------------------------------------------

(b) Other than as specifically set forth herein or as provided in the WRKS
Documents or as approved by the Purchaser in writing, the Issuer shall not, and
shall not permit Emmis OpCo to:

(i) create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness, other than (A) Indebtedness
incurred to Emmis OpCo under the WRKS Management Agreement; (B) the WRKS
Financing; and (C) de minimis unsecured Indebtedness in the ordinary course of
business;

(ii)(A) create or incur or suffer to be created or incurred or to exist any Lien
upon any of its property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (B) transfer any of
such property or assets or the income or profits therefrom outside the ordinary
course of business for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors; (C) acquire, or agree to have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, devise or arrangement; (D) suffer to exist any
Indebtedness or claim against it that if unpaid might by law or upon bankruptcy
or insolvency, or otherwise, be given any priority whatsoever over its general
creditors (other than in respect of de minimis amounts); or (E) sell, assign,
pledge or otherwise transfer any “receivables” as defined in clause (g) of the
definition of the term “Indebtedness”, with or without recourse, other than
(x) Liens required by the WRKS Financing Documents and (y) Liens in de minimis
amounts in the ordinary course of business;

(iii) make or permit to exist or to remain outstanding any Investment other than
in the WRKS License Subsidiary; and

(iv) make any Restricted Payments to any Person other than Emmis OpCo or a
wholly-owned Subsidiary.”

(l) A new §10.23 of the Purchase Agreement is hereby added as follows:

“10.23 Modifications to the WRKS Documents. Notwithstanding anything to the
contrary contained in the WRKS Financing Documents, the WRKS Contribution
Agreement, the WRKS License Contribution Agreement, the WRKS Management
Agreement, the WRKS LMA Agreement, and/or any other document entered into in
connection therewith (collectively, the “WRKS Documents”), the Issuer and Emmis
OpCo will not, and will not permit any of their respective Subsidiaries, without
the prior written approval of the Purchaser, to (a) change, waive, extend or
amend any term of the WRKS Documents if such change or amendment would result in
a default under this Agreement, increase the obligations of the Issuer, Emmis
OpCo or any of their Subsidiaries (including the WRKS Entities) in any material
respect or confer additional material rights on any other party thereto or
beneficiary thereof, in each case in a manner adverse to the Issuer, Emmis OpCo
or any of their respective Subsidiaries or to the Purchaser in any material
respect; or (b) make the terms of any WRKS Document more restrictive in any
respect for the Issuer, Emmis OpCo or any of their Subsidiaries (including the
WRKS Entities), other than pursuant to such terms as may be approved by the
Purchaser in writing.”



--------------------------------------------------------------------------------

(m) A new §10.24 of the Purchase Agreement is hereby added as follows:

“10.24 [Reserved.]”

(n) A new §10.25 of the Purchase Agreement is hereby added as follows:

“10.25 No WRKS Financing Recourse to the Issuer. No document entered into in
connection with the WRKS Asset Sale, WRKS Contribution or WRKS Financing shall
require the Issuer or any Subsidiary to provide, and neither the Issuer nor any
Subsidiary shall provide, any guarantee, credit support, indemnity or other
direct or indirect support in respect of the obligations of the WRKS entities
thereunder; provided that any obligations under the WRKS Financing Documents may
be supported by a perfected first-priority security interest in the assets of
the WRKS Entities, the Capital Stock of the WRKS License Subsidiary and, for the
avoidance of doubt, the rights of the WRKS Entities under the WRKS Management
Agreement.”

(o) §14.1 of the Purchase Agreement is hereby amended by removing the “or” at
the end of clause (aa) thereof, replacing the period at the end of clause (bb)
thereof with “;” and adding new clauses (cc) and (dd) thereof which shall read
as follows:

“(cc) Emmis OpCo, and its Subsidiaries, as applicable, shall fail to perform any
term, covenant or agreement contained in the WRKS Financing Documents giving
rise to a right of termination or an event of default thereunder and such
non-performance shall not have been cured or waived as permitted thereunder
within any applicable cure or waiver period as specified thereunder; or

(dd) the Issuer, Emmis OpCo or any Subsidiary shall breach its obligations under
the WRKS Management Agreement or any claim is made against the Issuer, Emmis
OpCo or any Subsidiary under the WRKS Management Agreement.”

 

2. Conditions to Effectiveness & Conditions Subsequent. This Amendment shall
become effective as of the date set forth above upon the receipt subject to the
satisfaction or waiver by the Purchaser of the following conditions precedent
(the “Second Amendment Effective Date”):

(a) each of the representations and warranties of the Issuer, Emmis OpCo and the
Subsidiaries contained in this Amendment shall be true in all material respects
as of the date as of which they were made and shall also be true in all material
respects at and as of the Second Amendment Effective Date, with the same effect
as if made at and as of that time;

(b) no Default or Event of Default immediately prior to and immediately after
giving effect to has occurred and is continuing; and no “Default” or “Event of
Default” has occurred and is continuing under the OpCo Credit Agreement;



--------------------------------------------------------------------------------

(c) the Purchaser shall have received an officer’s certificate duly executed by
a duly authorized officer of the Issuer certifying that the Issuer would have
been in compliance with clauses (a) and (b) above;

(d) the Issuer shall afford the Purchaser a reasonable opportunity to review any
provisions of any disclosure in connection with the Amendment that describe the
existence or the terms of this Amendment, the Purchase Agreement and the
Purchaser before any such disclosure is disseminated and the Purchaser shall not
have notified the Issuer within two (2) Business Days of being provided the
disclosure that such disclosure is unacceptable to the Purchaser in the
reasonable exercise of its discretion;

(e)(i) the Sixth Amendment to the OpCo Credit Agreement shall (w) be in form and
substance satisfactory to the Purchaser, (x) have been executed and delivered by
the OpCo Required Lenders, (y) have been acknowledged by the OpCo Administrative
Agent and (z) have become effective in accordance with the terms thereof and
(ii) the Issuer shall have delivered a certified copy of the Sixth Amendment to
the OpCo Credit Agreement to the Purchaser;

(f) the Purchaser shall have received a counterpart signature page to this
Amendment, duly executed and delivered by the Issuer;

(g) the Purchaser shall have received a copy of the Governing Documents for the
WRKS Entities in a form reasonably acceptable to the Purchaser, including an
express election that the limited liability company interests of any WRKS Entity
shall be securities governed by article 8 of the Uniform Commercial Code;

(h) the Purchaser shall have received an agreement to receive copies of
corporate opinion letters and reliance on FCC opinion letters to be delivered
pursuant to the WRKS Financing Documents on the WRKS Funding Date; and

(i) the Issuer shall have paid to the Purchaser all fees and expenses of the
Purchaser arising in connection with this Amendment (including any fees and
disbursements of legal counsel).

 

3. Affirmation of Issuer. The Issuer hereby affirms its Obligations under the
Purchase Agreement (as amended hereby) and under each of the other Purchase
Documents to which it is a party and each hereby affirms its absolute and
unconditional promise to pay to the Purchaser all other amounts due under the
Purchase Agreement (as amended hereby) and the other Purchase Documents.

 



--------------------------------------------------------------------------------

4. Representations and Warranties. The Issuer hereby represents and warrants to
the Purchaser as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in §8 of the Purchase Agreement were true and correct in all material
respects (except to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties
were true and correct in all respects) when made, and, after giving effect to
this Amendment, are true and correct in all material respects on and as of the
date hereof (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from transactions contemplated or permitted by the Purchase
Agreement and the other Purchase Documents and to the extent that such
representations and warranties relate specifically to a prior date. To the
extent not otherwise applicable to the Issuer, each of the representations and
warranties contained in §8 of the Purchase Agreement shall be deemed to be
equally applicable to the Issuer for all purposes hereunder, and shall be deemed
to be made by the Issuer with respect to itself in connection with this
Section 4.

(b) Enforceability. The execution and delivery by the Issuer of this Amendment,
and the performance by the Issuer of this Amendment and the Purchase Agreement,
as amended hereby, are within the corporate authority of the Issuer and have
been duly authorized by all necessary corporate proceedings. This Amendment and
the Purchase Agreement, as amended hereby, constitute valid and legally binding
obligations of the Issuer, enforceable against it in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.

(c) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Issuer of this Amendment or from the consummation of the transactions
contemplated herein.

(d) Disclosure. None of the information provided to the Purchaser on or prior to
the date of this Amendment relating to this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to the
Issuer or any of its Subsidiaries in the case of any document or information not
furnished by it or any of its Subsidiaries) necessary in order to make the
statements herein or therein not misleading. On the date hereof, the Issuer does
not possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Issuer and its Subsidiaries taken as a whole as to which the Purchaser does
not have access.

(e) Solvency. As of the date on which this representation and warranty is made,
each of the Issuer and the Subsidiaries is Solvent, both before and after giving
effect to the transactions contemplated hereby consummated on such date and to
the incurrence of all Indebtedness and other obligations incurred on such date
in connection herewith and therewith.

 

5. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Purchase Agreement and the other
Purchase Documents remain unchanged, and (b) all of the terms and conditions of
the Purchase Agreement, as amended hereby, and of the other Purchase Documents
are hereby ratified and confirmed and remain in full force and effect. Nothing
herein shall be construed to be an amendment, consent or a waiver of any
requirements of the Issuer or of any other Person under the Purchase Agreement
or any of the other Purchase Documents except as expressly set forth herein.
Nothing in this Amendment shall be construed to imply any willingness on the
part of the Purchaser to grant any similar or future amendment, consent or
waiver of any of the terms and conditions of the Purchase Agreement or the other
Purchase Documents. For the avoidance of doubt, this Amendment shall constitute
a “Purchase Document” under the Purchase Agreement and each other Purchase
Document.



--------------------------------------------------------------------------------

6. Release. In order to induce the Purchaser to enter into this Amendment, the
Issuer acknowledges and agrees that: (i) the Issuer does not have any claim or
cause of action against the Purchaser (or any of its directors, officers,
employees or agents); (ii) the Issuer does not have any offset right,
counterclaim, right of recoupment or any defense of any kind against the
Issuer’s obligations, indebtedness or liabilities to the Purchaser; and
(iii) the Purchaser has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Issuer. The Issuer wishes to eliminate any
possibility that any past conditions, acts, omissions, events, circumstances or
matters would impair or otherwise adversely affect any of the Purchaser’ rights,
interests, contracts, collateral security or remedies. Therefore, the Issuer
unconditionally releases, waives and forever discharges (A) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Purchaser to the Issuer, except the obligations to be performed by the Purchaser
on or after the date hereof as expressly stated in this Amendment, the Purchase
Agreement and the other Purchase Documents, and (B) all claims, offsets, causes
of action, right of recoupment, suits or defenses of any kind whatsoever (if
any), whether arising at law or in equity, whether known or unknown, which the
Issuer might otherwise have against the Purchaser or any of its directors,
officers, employees or agents, in either case (A) or (B), on account of any past
or presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.

 

7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

 

8. Interpretation. This Amendment has been the result of limited negotiation
involving the Purchaser and its counsel. This Amendment, the Purchase Agreement
and the other Purchase Documents are not intended to be construed against the
Purchaser whether or to the extent of the Purchaser’s involvement in the
preparation of such documents.

 

9. Purchase Document. This Amendment is a Purchase Document under the terms of
the Purchase Agreement, and any breach of any provision of this Amendment shall
be a Default or Event of Default under the Purchase Agreement (as applicable).

 

10. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Issuer agrees to pay to the
Purchaser, on demand by the Purchaser, all reasonable costs and expenses
incurred or sustained by the Purchaser in connection with the preparation of
this Amendment, including reasonable legal fees in accordance with Section 18.2
of the Purchase Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

EMMIS COMMUNICATIONS CORPORATION By:  

/s/ J. Scott Enright

  Name:   J. Scott Enright   Title:   Executive Vice President,     General
Counsel and Secretary

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

 

ZELL CREDIT OPPORTUNITIES MASTER FUND, L.P. By:   Chai Trust Company, LLC, its
General Partner By:  

/s/ Philip G. Tinkler

 

Name:

  Philip G. Tinkler  

Title:

  Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D



--------------------------------------------------------------------------------

EXHIBIT E



--------------------------------------------------------------------------------

EXHIBIT F

 

2